[Until this opinion appears in the Ohio Official Reports advance sheets, it may be cited as
Dean v. Marquis, Slip Opinion No. 2019-Ohio-900.]




                                        NOTICE
     This slip opinion is subject to formal revision before it is published in an
     advance sheet of the Ohio Official Reports. Readers are requested to
     promptly notify the Reporter of Decisions, Supreme Court of Ohio, 65
     South Front Street, Columbus, Ohio 43215, of any typographical or other
     formal errors in the opinion, in order that corrections may be made before
     the opinion is published.



                         SLIP OPINION NO. 2019-OHIO-900
              DEAN, APPELLANT, v. MARQUIS, WARDEN, APPELLEE.
  [Until this opinion appears in the Ohio Official Reports advance sheets, it
      may be cited as Dean v. Marquis, Slip Opinion No. 2019-Ohio-900.]
Habeas corpus—Violation of R.C. 2963.30, Interstate Agreement on Detainers, not
        jurisdictional and may be remedied by way of direct appeal—Court of
        appeals dismissal of petition affirmed.
    (No. 2018-0758—Submitted January 8, 2019—Decided March 19, 2019.)
      APPEAL from the Court of Appeals for Richland County, No. 18CA14,
                                   2018-Ohio-1801.
                                  ________________
        Per Curiam.
        {¶ 1} Appellant, Ralph Dean, appeals the decision of the Fifth District
Court of Appeals dismissing his petition for a writ of habeas corpus. We affirm.
                            SUPREME COURT OF OHIO




                          Allegations in the complaint
       {¶ 2} Dean’s complaint alleges the following facts, which, for purposes of
deciding the motion to dismiss, we accept as true. LGR Realty, Inc. v. Frank &
London Ins. Agency, 152 Ohio St. 3d 517, 2018-Ohio-334, 98 N.E.3d 241, ¶ 10.
       {¶ 3} On November 9, 1976, Dean was indicted in Richland County, Ohio,
on one count of aggravated murder and one count of kidnapping. Three days later,
he was arrested and arraigned on the charges in the indictment.
       {¶ 4} While in custody on the Ohio charges, he was arrested on an Ohio
governor’s warrant issued at the request of the Commonwealth of Kentucky. Ohio
relinquished custody of Dean to Kentucky, where he pleaded guilty to manslaughter
and was sentenced to a prison term of 20 years. While incarcerated in Kentucky,
he inquired of Ohio authorities what charges were pending against him in Ohio,
and he was told there were none in Richland County.
       {¶ 5} In August 1981, he received parole release in Kentucky. But on
September 18, 1981, he was arrested on a Kentucky governor’s warrant issued at
the request of the governor of Ohio, based on an Ohio secret indictment issued in
late 1976.
       {¶ 6} In August 1982, after being convicted in Richland County Common
Pleas Court of aggravated murder and kidnapping, Dean was sentenced to life in
prison with parole eligibility after 20 years. See State v. Dean, Richland C.P. case
No. 81-CR-262.
       {¶ 7} On February 23, 2018, Dean filed a complaint for a writ of habeas
corpus in the Fifth District Court of Appeals. He alleged that after his return to
Ohio from Kentucky, the Interstate Agreement on Detainers (“IAD”) required the
state to bring him to trial within 180 days and that because the state had failed to
do so, the common pleas court lacked jurisdiction to try him and his convictions
are therefore void.




                                         2
                               January Term, 2019




       {¶ 8} Respondent, Richland Correctional Institution Warden David
Marquis, filed a motion to dismiss for failure to state a claim upon which habeas
relief can be granted. The court of appeals granted the motion and dismissed the
writ. Dean appealed.
                                  Legal analysis
       {¶ 9} “The [IAD] is a compact among 48 states, the District of Columbia,
and the United States that establishes procedures for one jurisdiction to obtain
temporary custody of a prisoner incarcerated in another jurisdiction for the purpose
of bringing the prisoner to trial.” State v. Black, 142 Ohio St. 3d 332, 2015-Ohio-
513, 30 N.E.3d 918, ¶ 3. Ohio has codified the provisions of the IAD in R.C.
2963.30.
       {¶ 10} The court of appeals dismissed Dean’s habeas petition because Dean
“has or had an adequate remedy at law to raise the IAD argument on direct appeal
* * *.” 2018-Ohio-1801, ¶ 7. “Like other extraordinary-writ actions, habeas
corpus is not available when there is an adequate remedy in the ordinary course of
law.” In re Complaint for Writ of Habeas Corpus for Goeller, 103 Ohio St. 3d 427,
2004-Ohio-5579, 816 N.E.2d 594, ¶ 6.
       {¶ 11} In his first proposition of law, Dean contends that Ohio’s violation
of the IAD deprived the Richland County Common Pleas Court of jurisdiction,
making any judgment issued by the court void, and that the availability of a remedy
by appeal is irrelevant when challenging a void judgment. Article III(a) of the IAD
provides that


       [w]henever a person has entered upon a term of imprisonment in a
       penal or correctional institution of a party state, and whenever
       during the continuance of the term of imprisonment there is pending
       in any other party state any untried indictment, information or
       complaint on the basis of which a detainer has been lodged against




                                         3
                             SUPREME COURT OF OHIO




       the prisoner, he shall be brought to trial within one hundred eighty
       days after he shall have caused to be delivered to the prosecuting
       officer and the appropriate court of the prosecuting officer’s
       jurisdiction written notice of the place of his imprisonment and his
       request for a final disposition to be made of the indictment,
       information or complaint * * *.


R.C. 2963.30. Article V(c) states that if no action on the indictment is brought
within the time provided, then the appropriate court in the jurisdiction where the
indictment is pending “shall enter an order dismissing the same with prejudice
* * *.” Based on these provisions, Dean argues that (1) he was brought to trial
outside the 180-day window and (2) the trial court should therefore have dismissed
the indictment.
       {¶ 12} But even assuming both assertions are true, those facts do not
amount to a defect in jurisdiction so as to render Dean’s convictions void and his
habeas claim cognizable. An alleged violation of a criminal defendant’s right to a
speedy trial under Ohio law is not cognizable in habeas corpus. State ex rel. Hart
v. Turner, 132 Ohio St. 3d 479, 2012-Ohio-3305, 974 N.E.2d 87, ¶ 1; Travis v.
Bagley, 92 Ohio St. 3d 322, 323, 750 N.E.2d 166 (2001). We do not believe that a
speedy-trial violation under the IAD should yield a different result, considering that
violations of other IAD procedures do not create jurisdictional defects. See, e.g.,
State ex rel. Thomas v. Richard, 149 Ohio St. 3d 712, 2017-Ohio-1343, 77 N.E.3d
962, ¶ 8 (defect in extradition request due to lack of governor’s warrant not subject
to redress in habeas corpus).
       {¶ 13} We hold that a violation of the IAD speedy-trial requirement is not
jurisdictional and may be remedied by way of direct appeal. We therefore reject
Dean’s first proposition of law.




                                          4
                                 January Term, 2019




          {¶ 14} Taking his remaining arguments in reverse order, we turn to Dean’s
third proposition of law, in which Dean argues that he did not have a right of appeal
available to him because the trial court never issued a final and appealable order.
Dean asserts that he has had no opportunity to raise the IAD issue on appeal because
his original sentencing entry violated the one-document rule set forth in State v.
Baker, 119 Ohio St. 3d 197, 2008-Ohio-3330, 893 N.E.2d 163, ¶ 17, and the
subsequent nunc pro tunc entry exceeded the permissible use of such an entry. But
again, even assuming these allegations to be true, they do not state a claim for
habeas relief. At most, Dean would have a mandamus or procedendo claim for the
issuance of a proper judgment entry. State ex rel. Davis v. Saffold, 143 Ohio St. 3d
475, 2015-Ohio-1517, 39 N.E.3d 1205, ¶ 12 (holding that the remedy for a violation
of the “one-document” rule is a revised sentencing entry). We reject Dean’s third
proposition of law.
          {¶ 15} Finally, in his second proposition of law, Dean contends that his
extradition to Ohio was improper because Ohio relinquished jurisdiction over him
when it first released him to the custody of Kentucky. In People ex rel. Barrett v.
Bartley, 383 Ill. 437, 50 N.E.2d 517 (1943), the Illinois Supreme Court held that
by extraditing an incarcerated inmate, the state waived any further jurisdiction over
that prisoner. Dean contends that the facts of his case are identical to those
presented in Barrett, and perhaps they are, but as the Illinois courts later recognized,
“Barrett v. Bartley was decided in 1943, prior to the enactment of the Uniform
Criminal Extradition Act, Ch. 60 sec. 18 et seq., Ill.Rev.Stat. 1965, in which there
is an express non-waiver by the asylum State which honors the extradition request
of another State.” People v. Mitchell, 67 Ill.App.2d 124, 126, 214 N.E.2d 129
(1966).
          {¶ 16} Moreover, under Ohio law, “[t]he release of an accused by one
sovereignty to another, so that the receiving sovereignty may enforce its criminal
laws against him, does not constitute a waiver of jurisdiction over the accused, nor




                                           5
                             SUPREME COURT OF OHIO




does it estop the releasing state from subsequently either enforcing a previously
imposed sentence or subjecting the accused to further criminal proceedings.” Helm
v. Jago, 50 Ohio St. 2d 168, 169, 363 N.E.2d 1196 (1977). To the contrary, the
Revised Code allows the governor to release an inmate to a requesting state without
abandoning the right to have that inmate returned to Ohio at the conclusion of
criminal proceedings in the second state:


       Sections 2963.01 to 2963.27, inclusive, of the Revised Code [Ohio’s
       statutes governing extradition] do not constitute a waiver by this
       state of its right, power, or privilege to try such demanded person
       for crime committed within this state, or of its right, power, or
       privilege to regain custody of such person by extradition
       proceedings or otherwise for the purpose of trial, sentence, or
       punishment for any crime committed within this state, nor are any
       proceedings had under such sections, which result in, or fail to result
       in, extradition, a waiver by this state of any of its rights, privileges,
       or jurisdiction.


R.C. 2963.25. Thus, Ohio never waived jurisdiction, and Dean is not entitled to a
writ of habeas corpus. We reject Dean’s second proposition of law.
       {¶ 17} Having rejected Dean’s propositions of law, we affirm the judgment
of the court of appeals.
                                                                  Judgment affirmed.
       O’CONNOR, C.J., and KENNEDY, FRENCH, FISCHER, DEWINE, DONNELLY,
and STEWART, JJ., concur.
                                _________________
       Ralph Dean, pro se.




                                            6
                                  January Term, 2019




       Dave Yost, Ohio Attorney General, and Maura O’Neill Jaite, Assistant
Attorney General, for appellee.
                              _________________




                                          7